*200OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law in the State of New York by the First Department on December 12, 1966. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
By motion dated December 15, 1997, the Departmental Disciplinary Committee sought an order pursuant to 22 NYCRR 603.4 (e) (1) (i), immediately suspending respondent from the practice of law until further order of the Court, due to his willful failure to cooperate with the Committee’s investigation. Pursuant to 22 NYCRR 603.4 (g), the Committee’s notice of motion to suspend specifically stated that an attorney who is suspended and has not appeared or applied in writing to the Committee or this Court for a hearing or reinstatement for six months from the date of the order of suspension may be disbarred without further notice. By order entered February 10, 1998, the Committee’s motion was granted and respondent was suspended until such time as the pending disciplinary proceeding had been completed (240 AD2d 61).
By motion dated October 7, 1998, the Committee now moves for an order disbarring respondent from the practice of law pursuant to 22 NYCRR 603.4 (g) on the grounds that respondent has been suspended under 22 NYCRR 603.4 (e) (1) (i) and has not appeared or applied in writing to the Committee or this Court for a hearing or reinstatement for six months from the date of this Court’s February 10, 1998 order of suspension.
Accordingly, in light of the foregoing and inasmuch as more than six months has elapsed since the date of this Court’s February 10, 1998 order suspending respondent and he has neither appeared nor applied in writing to the Committee or this Court for a hearing or reinstatement in accordance with 22 NYCRR 603.4 (g), the motion for an order disbarring respondent pursuant to 22 NYCRR 603.4 (g) should be granted.
Sullivan, J. P., Rosenberger, Nardelli, Williams and Andrias, JJ., concur.
Motion granted, and respondent disbarred from practice as an attorney and counselor-at-law in the State of New York, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, all effective December 3, 1998.